Citation Nr: 1015858	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for callosities and pes cavus with claw toe defects of both 
feet.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1973 to April 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which continued the 30 percent rating for the 
Veteran's bilateral foot disability.  The Veteran has 
appealed.  

In December 2005, the Board remanded the claim, and in 
September 2006, the Board denied the claim.  The appellant 
appealed.  While the case was pending at the Court, the VA 
Office of General Counsel and the appellant's attorney filed 
a Joint Motion for Remand, requesting that the Court vacate 
the Board's September 2006 decision and remand the claim.  In 
June 2008, the Court granted the Joint Motion, vacated the 
Board's September 2006 decision, and remanded the claim to 
the Board for compliance with directives that were specified 
by the Court.  

In September 2008, the Board again denied the claim.  In 
November 2009, the VA Office of General Counsel and the 
appellant's attorney filed a Joint Motion for Remand, 
requesting that the Court vacate the Board's September 2008 
decision and remand the claim.  In December 2009, the Court 
granted the Joint Motion, vacated the Board's September 2008 
decision, and remanded the claim to the Board for compliance 
with directives that were specified by the Court.  

In April 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.




REMAND

A review of the November 2009 Joint Motion shows that it was 
agreed that an additional discussion of the reasons and bases 
in the Board's September 2008 decision was warranted.  The 
Joint Motion notes, in part, that the Veteran had been 
afforded diagnoses of both hammer toes, and claw toes.  The 
Joint Motion states that additional discussion is warranted 
as to the evidence of the Veteran's functional limitation, 
and as to "whether a diagnosis of hammer toes, as opposed to 
claw toes, affects the disability rating to which the 
Appellant is entitled and the level of functional loss as 
discussed in 38 C.F.R. § 4.40."  

The most recent examination report of record is dated in 
January 2006, and is therefore over four years old.  In 
addition, given the language in the Joint Motion, additional 
findings as to the extent of any functional loss may be 
helpful in adjudicating this claim.   

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In this case, the Board concludes that the Veteran should be 
afforded an examination of his feet in order to determine the 
current nature and extent of his service-connected 
disability.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).   



Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the 
names and addresses of any private 
medical care providers who have provided 
treatment for his foot symptoms since 
March 2006.  After securing any necessary 
releases, obtain these records of 
treatment.   

2.  Obtain the appellant's treatment 
records from the VA facilities in Topeka 
and Leavenworth dated from March 2006 to 
the present.     

3.  After obtaining the above records, to 
the extent available, schedule the 
Veteran for a VA examination to determine 
the nature and extent of his service-
connected callosities and pes cavus with 
claw toe defects of both feet.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should indicate that the 
Veteran's files have been reviewed.  

The examiner should provide a finding as 
to whether or not the Veteran has 
hammertoes and/or claw toes.  

The examiner should state whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups, or when the feet are used 
repeatedly.  All limitation of function 
must be identified.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


